Citation Nr: 0116957	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  94-37 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a left 
shoulder disability, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for a disability 
of the cervical spine, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, for additional development.  The 
case is now before the Board for final appellate 
consideration.

A July 2000 rating decision denied the veteran entitlement to 
a total rating based on individual unemployability, due to 
service-connected disability.  The veteran submitted a signed 
Notice of Disagreement with this decision in April 2001, when 
he testified before the undersigned Board member at 
Washington, DC.  In light of the Board's present decision to 
increase the veteran's service-connected cervical spine 
disability to 60 percent under Diagnostic Code 5293 (2000) 
for intervertebral disc syndrome, the Board will assume 
jurisdiction of the total rating claim.  Moreover, the Board 
finds that the veteran is entitled to a total rating, and 
therefore concludes that the veteran is not prejudiced by 
this assumption of jurisdiction.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence shows that the veteran's left shoulder 
disability is manifest by some limitation of motion with pain 
on use.

3.  The evidence shows that the veteran's disability of the 
cervical spine is manifest by little intermittent relief from 
limitation of motion due to pain, and neurological findings 
such as spasm, radiculopathy and sensory decrease.  

4.  The veteran's service-connected disabilities have been 
shown to preclude substantially gainful employment consistent 
with the veteran's education and occupational history.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2000).

2.  The schedular criteria for an evaluation of 60 percent 
for a disability of the cervical spine, to include 
intervertebral disc syndrome, have been met.  38 U.S.C.A. §§ 
1155, 5107; Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 4.1, 4.10, 4.40, 
4.45, 4.59, 4.71a,  Diagnostic Code 5293 (2000).

3.  The criteria for a total evaluation based on 
unemployability, due to service-connected disability, have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his left shoulder disability and his neck 
disability do not adequately reflect the severity of those 
disabilities.  He contends that each disability has frequent 
flare-ups that result in pain and limitation of motion that 
make it very difficult for him to work.  Therefore, a 
favorable determination has been requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that VA has made 
reasonable efforts to assist the veteran substantiate his 
claims as provided by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA).  The Board 
notes that VA examinations have been conducted, and their 
reports have been associated with the claims file.  Private 
medical records have been associated with the veteran's 
claims file.  The veteran has been afforded the opportunity 
to offer personal testimony at the RO and before the Board in 
Washington, DC.  Therefore, the Board finds that VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim, and that additional assistance is not 
required.  The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096.

The Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Historically, a February 1958 rating decision granted the 
veteran service connection for bursitis of the left scapula, 
evaluated as 10 percent disabling, and torticollis, evaluated 
as noncompensable.  The effective date for each disability 
was in March 1957.  The evaluations were based on findings 
set forth in a January 1958 VA examination, which provided in 
pertinent part that the veteran was right-handed.  These 
evaluations remained in effect through the June 1993 rating 
decision on appeal, which denied increased evaluations.  

During the pendency of the appeal, a November 1994 rating 
decision assigned a 20 percent evaluation to the veteran's 
left shoulder.  The effective date was in July 1992, the date 
of claim.  The increased evaluation was based on limitation 
of motion as noted on VA examination in March 1994.  

At a June 1997 VA examination, the veteran reported constant 
pain in the left shoulder, 8 on a scale of 10, that was made 
worse with any left arm movement.  The veteran said that his 
neck stiffness increased in cold weather and when he did not 
have enough rest.  The veteran indicated that writing for one 
hour increased the pain of his left shoulder.  He could use a 
computer keyboard for two hours or more without much increase 
in his pain.  The veteran was self-employed, and was able to 
work a full day but needed rest periods due to pain every 30 
to 45 minutes.  He had flare-ups during which he could not do 
much work at all, that occurred about 10 - 15 times a month.  

Examination findings were provided in detail.  The diagnosis 
included left scapular bursitis post a left shoulder injury 
in the service.  This condition remained active with mild 
limitation of the motion of the left shoulder.  Also 
diagnosed was torticollis, most likely secondary to injury to 
the left shoulder while in the service, with mild to moderate 
decreased range of motion of the neck.  The final diagnosis 
was degenerative joint disease of the cervical spine.  The 
examiner indicated that the veteran's range of motion deficit 
was primarily related to his history and presence of 
torticollis rather than degenerative joint disease of the 
cervical spine.  The pain from the veteran's bursitis and 
torticollis caused a moderate to severe limitation of the 
veteran's ability work as a graphic artist.  

A November 1998 rating decision assigned a 30 percent 
evaluation to the veteran's left shoulder, due to functional 
impairment and functional loss due to pain as shown by the 
June 1997 VA examination.  The rating decision also assigned 
a 20 percent evaluation to the veteran's disability of the 
cervical spine, due to limitation of motion as shown on VA 
examination in June 1997.  The effective date for each 
evaluation was in July 1992.  

A March 1999 rating decision assigned the veteran a 30 
percent evaluation for disability of the cervical spine, due 
to functional impairment and loss due to pain as shown on the 
June 1997 VA examination.  This increased evaluation was also 
effective in July 1998.  The veteran's 30 percent evaluations 
remain in effect.

In a January 2000 statement, Moossa Heikali, M.D., reported 
that based on history and examination, the veteran was 
considerably disabled and unable to work full-time.  In a 
second January 2000 statement, Dr. Heikali indicated that 
based on history and examination, the bursitis and 
torticollis injury was the most probable cause of the 
veteran's cervical conditions.  The veteran required physical 
therapy and rest instead of a stressful, lengthy or heavy 
work schedule.  He was unemployable for full-time work 
activities because he had limited strength in his upper back 
and neck area.  The bursitis and torticollis pain had 
increased during the years and had affected the nerves in his 
back and legs.  The veteran had pain which caused him to lose 
sleep and that kept him from focusing on his work.  

In an undated statement received in January 2000, A. Alfred 
Mekelburg, M.D., noted that he had been the veteran's 
personal family physician for the prior ten years.  The 
veteran was seen for extreme pain in the neck, shoulder and 
spine that had become increasingly more unbearable.  Dr. 
Mekelburg expressed the opinion that the veteran's 
degenerative spinal condition was most likely instigated by 
the injury that he sustained when he developed the bursitis 
and torticollis during his active service.  Dr. Mekelburg 
said that he knew of no other factor that would cause the 
veteran's acute traumatic arthritis and the accompanying 
pains.  

The veteran was provided a VA examination of the peripheral 
nerves in June 2000.  The corresponding report provides that 
the examiner had reviewed the veteran's claims file.  The 
examiner set forth the veteran's history in detail.  The 
examiner noted that at the time of his initial examination of 
the veteran in 1997, the veteran had been self-employed as a 
graphic artist and operator of a mailbox service.  At that 
time, he was able to work a full day but needed frequent rest 
periods because of pain in the neck and shoulder, such as 
every 30 to 45 minutes.  The pain also slowed the veteran's 
work.  There were flare-ups that limited him from all work 
for about a day, that occurred about 10 to 15 times a month.  

The veteran reported that since the previous examination, his 
pain had increased in severity and duration and that he was 
more limited in his activities.  The veteran currently worked 
in front of a computer that sometimes caused him pain in the 
neck and shoulder.  A neck brace sometimes aided in pain 
control when he was working.  The veteran currently could not 
work a full day although in the past he was working up to 12 
hours a day.  He was limited to working about 4 or 5 hours a 
day.  He could put in about 3 to 4 hours before the computer 
before he had to rest for an hour due to neck and shoulder 
pains.  The pain was constant on a scale of 8.5 out of 10 but 
the pain could get worse and go as high as 10.  He said that 
the pain went from bad to horrible and was there all the 
time.  

The veteran reported great difficulty sleeping at night.  
Amitriptyline helped him sleep but made him groggy the 
following morning.  Without the medication he slept about an 
average of 3 to 4 hours a night, which was intermittent due 
to pain.  The veteran did not use Ibuprofen or Motrin for 
pain because it caused an upset stomach.  The veteran did 
very little writing, doing most of it on a computer, but when 
he had to write with his left hand he could only do so for 
about ten minutes due to pain in the shoulder and neck.  He 
continued to have flare-ups of his neck and shoulder pain, 
which keep him from working for a day at a time that occurred 
about every two weeks.  

On physical examination, there was mild hypertrophy of the 
left sternocleidomastoid muscle and moderate hypertrophy of 
the left trapezius muscle, without tenderness over these 
muscles.  No tenderness was noted over the spinous processes 
of the cervical spine.  There was mild to moderate tenderness 
noted over the left infraspinatus muscles, more so than the 
supraspinatus and rhomboideus muscles, although there was 
tenderness in these areas as well.  No tenderness was noted 
in the paraspinal muscles of the neck.  Cervical flexion and 
extension were within normal limits.  Rotation to the left 
was limited to 40 degrees out of 80 degrees due to cervical 
pain as well as a muscle contraction.  Rotation to the right 
was limited to 40 degrees out of a possible 80 degrees, also 
limited by pain.  Lateral flexion to the left was limited to 
12 degrees out of 45 degrees, limited by pain and some 
mechanical limitation.  Lateral flexion to the right was 
within normal limits.  

Flexion of the left shoulder was limited to 130 degrees out 
of 180 degrees, limited by pain.  Abduction was limited to 90 
degrees out of 180 degrees, limited by pain.  Extension was 
limited to 45 degrees out of 75 degrees, limited by pain.  
Adduction was limited to 55 degrees out of 65 degrees, 
limited by pain.  Internal rotation was within normal limits 
and external rotation was limited to 80 degrees out of 90 
degrees, limited by pain.  

On neurological testing, the veteran had a normal arm swing.  
Motor examination showed some mild atrophy of the left biceps 
and triceps on palpation.  There was an absence of brachial 
radialis and biceps reflex on the left side even with 
reinforcement.  Strength of the left deltoid muscle and left 
biceps were four out of five.  This may have been limited by 
decreased effort on the veteran's part because of pain that 
was elicited.  Muscle strength was within normal limits for 
all other muscles of the left upper extremity.  

On sensory examination, there was normal vibration and 
position sense, and temperature sensation in both upper 
extremities.  There was a reduction of pinprick sensation in 
the C6 distribution of the left upper extremity.  

The diagnosis was left scapular bursitis, since suffering a 
left shoulder injury while in the service, that remained 
active with mild limitation of motion of the left shoulder; 
torticollis, most likely secondary to injury to the left 
shoulder while in the service, with mild to moderate 
decreased range of motion of the neck; degenerative joint 
disease of the cervical spine, with evidence on neurological 
examination for possible radiculopathy on the C6 
distribution; and evidence on neurological examination for 
peripheral neuropathy.  

The examiner provided a discussion that while the veteran did 
have a history of possible neck posture deformity and perhaps 
imbalance of muscle prior to his induction to the service 
that might have predisposed him to injury in this area, the 
veteran's present symptomatology was entirely related to the 
injury that he suffered while in the service.  The examiner 
also found that the range of motion deficit in the veteran's 
neck was primarily due to the history and presence of 
torticollis, rather than degenerative joint disease of the 
cervical spine.  The limitation of motion of the neck was 
related to pain, as well as "taught" muscles of the neck, 
rather than mechanical limitation from bony degeneration of 
the cervical spine.  

The examiner additionally noted that the veteran's cervical 
torticollis was a secondary manifestation of his injury to 
the shoulder and the bursitis that he suffered while in the 
service.  There existed a moderate to severe limitation of 
the veteran's ability to work, because of his condition.  

The examiner further noted changes on neurological 
examination from the examination in 1997.  There were signs 
of left C6 radiculopathy, with sensory decrease in the C6 
distribution of the left side, as well as reduction of the 
biceps and brachialis reflex on that side.  While this 
condition could be a manifestation of the increased in 
cervical spondyloses and nerve root compression in the 
cervical spine at the foramina of the cervical spine, there 
was also a possibility for compression because of the 
hypertrophied neck musculature on the cervical roots, away 
from the cervical spine and in relationship to the 
torticollis and hypertrophic muscles of the neck, secondary 
to this condition.  

The veteran was provided a VA orthopedic examination in June 
2000.  Range of motion (active/ passive) of the left shoulder 
was noted to be forward flexion to 130/130 degrees (normal 
180 degrees) with painful grimace at the end point, abduction 
to 90/90 degrees (normal 180 degrees) with painful grimace at 
the end point, adduction to 50/55 degrees (normal 65 
degrees), dorsal extension to 45/45 degrees (normal 75 
degrees) with painful grimace at end point, internal rotation 
was full (normal 90 degrees), and external rotation was 
mildly restricted to 80/80 degrees (normal 90 degrees).  
There was no weakened or awkward motion anticipated at the 
left shoulder and strength of flexors and extensors as well 
as abductors and adductors was within normal limits.  It was 
noted that excess or easy fatigability should not be a 
factor.  The pattern of range of motion deficits suggested an 
impingement syndrome.  

There were no gross bony abnormalities noted of the cervical 
spine.  Passive range of motion testing was not performed.  
Forward flexion and dorsiflexion were normal at 30 degrees, 
left lateral rotation was to 40 degrees (normal 55 degrees), 
right lateral rotation was full at 60 degrees, left lateral 
flexion was to 12 degrees (normal 40 degrees) and right 
lateral flexion was full.  There was spasm of the left 
cervical paraspinous musculature with no other shoulder joint 
instability.  No weakened or awkward motion was anticipated 
at the cervical spine and excess or early fatigability should 
not be a factor.

The final diagnosis was chronic left AC (shoulder) 
impingement syndrome with mild to moderate range of motion 
deficits (please see report - most of range of motion is 
adequate) and chronic torticollis.  The examiner commented 
that both conditions were as likely as not causally related 
to the underlying in-service injures involving the shoulder, 
and that functional range of motion losses should be viewed 
as caused by the in-service injuries.  

The veteran underwent an MRI of the cervical spine in June 
2000.  The report provides that additional studies 
recommended by the examining VA neurologist would have no 
bearing on the present examination findings or the present 
report, and might aid in treatment but not in the 
characterization of the veteran's spine and left upper 
extremity conditions.  Results of MRI examination were 
provided in detail.  They resulted in an impression of 
evidence of a mild to moderate C5-6 central canal stenosis 
secondary to a posterior broad-based disc bulge osteophyte, 
which was more prominent on the left, which caused left 
ventral cord flattening without cord signal intensity 
changes.  There was also mild, but probably not significant, 
central canal narrowing noted at the C3-4 and C4-5 levels 
without evidence of cord flattening or cord signal intensity 
change.  In addition, there was an impression of evidence of 
moderate right, and mild to moderate left C3-4, mild to 
moderate right, and moderate to severe left C4-5, moderate to 
severe right and severe left C5-6, and moderate to severe 
right and moderate left C6-7 neuroforaminal narrowing 
secondary to facet and uncovertebral degeneration.  Finally, 
there was an impression of severe exaggeration of the normal 
cervical lordotic curvature.  

The veteran has submitted written testimony as to his 
contentions and has testified in-person at the RO.  In 
addition, in April 2001, the veteran testified before the 
undersigned Board member, sitting in Washington, DC.  As an 
introduction, the veteran's representative asserted that the 
medical evidence demonstrated additional diagnoses, 
associated with and secondary to the veteran's service-
connected disabilities.  In doing so, he addressed specific 
records in the file.  

The veteran testified that during the period between his VA 
examinations in 1997 and 1999, he developed increased pain in 
the shoulder and began to have lower back pains that were 
more intense with walking.  Transcript (T) at p. 6.  He also 
said that he began to have increased problems concentrating 
and keeping his office papers in order, required a nap in the 
afternoon, and began to have urinary and bowel problems that 
required him to leave the small business that he owned to 
change his clothes.  T. at p. 6.  He said that the pain in 
his shoulder had increased from a 6 to a 9.  T. at p. 7.  He 
had a pain medication that worked but had to stop taking it 
because it was affecting his kidneys.  T. at p. 7.  The 
veteran also noted that he had problems with the right leg 
that consisted of pain from the ankle to the spine, as well 
as spasms of the right thigh.  T. at pp. 7-8.  The veteran 
described the urinary and bowel problems in detail and said 
that they made it very difficult for him to travel because he 
needed to be near restrooms at all times.  T. at pp. 8-9.  
The veteran said that because of his problems with 
concentrating, he ended up relying on his free lance 
employee.  T. at p. 9.  He explained that the business was 
running as a loss and he was in debt.  T. at p. 11.  He said 
that he did not know what he would do when his employee left.  
T. at p. 11.  The veteran said that all of his symptoms were 
constant except of the leg pain that was intermittent.  T at 
p. 11.  He also said that he had numbing of the feet and tips 
of his fingers.  T. at p. 12.  The veteran said that his 
exacerbations occurred all the time, and that his back became 
sore when he was sitting.  T. at pp. 15-16.  

Analysis

According to the relevant laws, disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule) found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7. 

The veteran's current 30 percent left shoulder evaluation is 
based on Diagnostic Code 5201, limited motion of the arm.  A 
higher evaluation is not provided by this Diagnostic Code for 
limitation of motion of the minor arm.  Higher evaluations 
are provided for minor arm ankylosis of the scapulohumeral 
articulation and minor arm impairment of the humerus 
consisting of fibrous union.  Diagnostic Codes 5200 & 5202 
(2000).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the service-connected 
left shoulder disability.  In this regard, the Board notes 
that there is no indication in any of the medical records 
that the veteran has ankylosis of the scapulohumeral 
articulation and impairment of the humerus consisting of 
fibrous union.  Diagnostic Codes 5200 & 5202.

The Board recognizes the objective evidence of left shoulder 
pain on motion, as well as the veteran's testimony as to 
flare-ups, functional impairment and the need for pain 
medication.  However, the veteran's left shoulder abduction 
is to 90 degrees, according to the June 2000 VA examinations.  
By itself, such range of motion warrants only a 20 percent 
evaluation under Diagnostic Code 5201.  In addition, VA range 
of motion studies performed in 1997 and 2000 are negative for 
any indication that the motion of the veteran's left shoulder 
is limited to 25 degrees from his side, which would warrant a 
30 percent evaluation under Diagnostic Code 5201.  As a 
result, the Board finds that the functional impairment and 
pain caused by the veteran's left shoulder bursitis is 
appropriately addressed by the 30 percent evaluation under 
Diagnostic Code 5201 and additional compensation for pain on 
use is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca, 8 Vet. App. at 202.

Turning to the veteran's cervical spine, the Board observes 
that the veteran's cervical spine disability has been 
evaluated under Diagnostic Code 5290, limitation of motion.  
An evaluation in excess of 30 percent is not provided by this 
Diagnostic Code.  Regardless, the evidence of record shows 
that the veteran has neurological symptoms stemming from his 
service-connected disability of the cervical spine, that may 
be evaluated properly under Diagnostic Code 5293 for 
intervertebral disc syndrome.  In addition, the Board finds 
that such symptoms warrant a 60 percent evaluation.  Such an 
evaluation is warranted by pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Diagnostic Code 5293.  

In so finding, the Board recognizes that the VA examination 
reports dated in 1997 and 2000 provide that the veteran's 
cervical spine range of motion deficit was the result of his 
pain and taunt muscles, as opposed to mechanical limitation 
from bony degeneration of the cervical spine.  

On the other hand, the June 2000 VA neurological examination 
report provides that the veteran's neurological condition 
could be a manifestation of the increase in cervical 
spondyloses and nerve root compression in the cervical spine 
at the foramina of the cervical spine, or could be a result 
of the hypertrophied neck musculature on the cervical roots, 
away from the cervical spine and in relationship to the 
torticollis and hypertrophic muscles of the neck.

Further, private medical statements dated in January 2000 
from Dr. Heikali provide that the veteran's bursitis and 
torticollis injury were the most probable cause of the 
veteran's cervical conditions, and that they had affected the 
muscles in his back and legs.  In correspondence received in 
January 2000, Dr. Mekelburg noted that the veteran's 
degenerative spinal condition was most likely instigated by 
the injury that he sustained when he developed the bursitis 
and torticollis during his active service.

The Board finds that these private opinions are at least as 
probative as the VA opinions as to the relationship between 
the veteran's current neurological findings and his service-
connected cervical spine disability.  While the VA opinions 
are based on a review of the veteran's record, the private 
medical opinions are based on examination and treatment of 
the veteran.  In light of the fact that the evidence is in 
equipoise and of equal probative weight, and giving the 
veteran the benefit of the doubt, the Board concludes that 
the veteran's neurological symptoms are the result of his 
service-connected cervical spine disability.  38 C.F.R. 
§ 3.102 (2000).  

The Board also finds that these neurological symptoms warrant 
a 60 percent evaluation under Diagnostic Code 5293.  The 
veteran has provided credible testimony as to muscle spasm 
and bowel and urinary incontinence.  The private and VA 
medical evidence shows that the veteran suffers from symptoms 
analogous to pronounced intervertebral disc syndrome.  The 
veteran has been shown by June 2000 VA examinations to have 
characteristic pain of the neck and left shoulder, as well as 
neurological symptoms such as signs of left C6 radiculopathy, 
sensory decrease in C6 distribution and spasm of the left 
cervical paraspinous musculature.  Private medical statements 
support his contentions that he has little intermittent 
relief from these symptoms.  In fact, they provide evidence 
that the veteran's symptoms are so constant as to render him 
unemployable.  

In light of Board's present decision, the veteran currently 
has service-connection established for a left shoulder 
disability, evaluated as 30 percent disabling, and for a 
cervical spine disability, evaluated as 60 percent disabling.  
The combined evaluation for the service-connected 
disabilities is 70 percent.  38 C.F.R. § 4.25 (2000).

Total disability will be considered to exist when there is 
present any impairment of the mind or body that is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  
This process involves rating each disability under the 
appropriate diagnostic code, and then combining the ratings 
to determine whether the veteran holds a combined 100 percent 
schedular evaluation for total disability compensation 
purposes.  

Total disability ratings for compensation may also be 
assigned, where the combined schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  It is provided 
further that the existence or degree of non-service-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Based on a careful review of the evidence of record, the 
Board concludes that the medical evidence supports 
entitlement to a total rating based on individual 
unemployability, due to service-connected disability.  First, 
the veteran's combined schedular evaluation satisfies the 
requirement of at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

In addition, the record shows that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  The veteran 
offered credible testimony during his most recent hearing 
that his service-connected disabilities make it very 
difficult for him to work.  He said that in fact he does 
little of the actual work of his business and it is losing 
money.  The veteran's testimony is supported by the report of 
a June 1997 VA examination, which provides that the pain from 
the veteran's bursitis and torticollis caused a moderate to 
severe limitation of his ability to work as a graphic artist.  
In addition, Dr. Heikali expressed the opinion that based on 
history and examination, he considered the veteran to be 
disabled and unable to work full-time.  Finally, the report 
of the June 2000 VA examination of the peripheral nerves 
indicates that there existed a moderate to severe limitation 
of the veteran's ability to work, because of his condition.  

Accordingly, the Board finds that the veteran meets the 
criteria for a total evaluation based on unemployability, due 
to service-connected disability.


ORDER

An evaluation in excess of 30 percent for a left shoulder 
disability is denied.

A 60 percent evaluation for a disability of the cervical 
spine, to include intervertebral disc syndrome, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A total rating based on individual unemployability, due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

